[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR MODIFICATION (#103)
The New Jersey Consent Order regarding child custody and related issues on July 7, 1995 ordered, inter alia,
    "3. Based on the foregoing, the defendant hereby consents to the child's move to Connecticut in the care and custody of the plaintiff, effective May 4, 1995 Jurisdiction over this case shall be maintained in the State of New Jersey, until further Order of the Court."
This order was entered although the court consented to the child's move to Connecticut effective May 4, 1995 with future visitations contemplated to take place in Manhattan (i.e. New York) in the future.
Please address these issues in your briefs.
HARRIGAN, JUDGE.